PER CURIAM.
We reverse the summary final judgment rendered adverse to plaintiff below, for defendant’s failure to conclusively negative legal liability, and its inability to demonstrate the absence of material factual issues. Vila v. B.F. Goodrich Co., 383 So.2d 766 (Fla.3d DCA 1980).
A showing that the defendant’s employees are instructed to be courteous and polite does not obviate plaintiff’s claim that the alleged tortious behavior was conducted in the course and scope of their employment.
Reversed..